IN THE UNITED STATES COURT OF APPEALS

                                       FOR THE ELEVENTH CIRCUIT

                                                                                       FILED
                                                                              U.S. COURT OF APPEALS
                                                   No. 05-10669                 ELEVENTH CIRCUIT
                                                                                    NOV 27, 2007
                                         (D.C. Docket No. 00-00212-CV)           THOMAS K. KAHN
                                                                                      CLERK
BILLIE THOMPSON,
PATRICIA BROWN,

                                                                                     Plaintiffs-Appellants,

versus

GLADES COUNTY BOARD OF COUNTY COMMISSIONERS,
GLADES COUNTY SCHOOL BOARD,
HOLLY WHIDDEN GREEN, Glades County Supervisor of Elections,

                                                                                     Defendants-Appellees,

ROBERT GIESLER, et al.,

                                                                                     Defendants.

                                             ---------------------------
                              On Appeal from the United States District Court for the
                                           Middle District of Florida
                                             --------------------------

                              (Opinion July 24, 2007, 493 F.3d 1253, 11th Cir. 2007)

                                               (November 27, 2007)


Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.


BY THE COURT:

               A member of this Court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en

banc,

               IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.